            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
ELLIS LENTHALL,                          :
                                         :
                                           CASE NO.: __________________
                 Plaintiff,              :
                                         :
                                           COMPLAINT
       -against-                         :
                                         :
                                           DEMAND FOR JURY TRIAL
SPRING BANK PHARMACEUTICALS,             :
INC., MARTIN DRISCOLL, SCOTT SMITH, :
DAVID ARKOWITZ, TODD BRADY,              :
TIMOTHY CLARKSON, KURT M.                :
EICHLER, and PAMELA KLEIN,               :
                                         :
                 Defendants.             :
- - ------------------------------------ X

       Plaintiff Ellis Lenthall (“Plaintiff”), by and through his attorneys, alleges the

following upon information and belief, including investigation of counsel and review of

publicly-available information, except as to those allegations pertaining to Plaintiff, which are

alleged upon personal knowledge:

                                NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Spring Bank Pharmaceuticals, Inc.

(“Spring Bank” or the “Company”) and members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Spring Bank, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their

fiduciary duty of candor. Plaintiff’s claims arise in connection with the proposed merger between

the Company and F-star Therapeutics Limited (“F-star”).

       2.      On July 29, 2020, Spring Bank entered into a share exchange agreement (the




                                               1
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 2 of 18




“Exchange Agreement”), pursuant to which Spring Bank will acquire the entire issued and

outstanding share capital of F-star (the “Proposed Transaction” or “merger”).

       3.      Under the terms of the Exchange Agreement, the holders of F-star share capital will

receive shares equal to a ratio of 0.5338 of Spring Bank common stock (which assumes both that

Spring Bank’s valuation will not be adjusted as a result of its expected net cash at Closing and that

F-star raises $25.0 million in the Pre-Closing Financing at a pre-money valuation of at least $35.0

million) (the “Exchange Ratio”). As a result, the Spring Bank securityholders and the holders of

F-star’s share capital, are expected to own approximately 38.8% and 61.2%, respectively, of the

outstanding capital stock of the combined company.

       4.      In addition, Spring Bank stockholders will receive two separate and distinct

contingent value rights (“CVRs”) for each share of Spring Bank common stock held of record as

of immediately prior to the Closing. The CVRs will represent the rights to receive cash payments

in connection with (i) certain transactions involving Spring Bank’s proprietary STimulator of

INterferon Gene (“STING”) agonist compound and (ii) certain other transactions involving Spring

Bank’s proprietary STING antagonist compound (the CVRs, together with the Exchange Ratio,

referred to as the “Merger Consideration”).

       5.      On August 28, 2020, in order to convince Spring Bank’s public common

stockholders to vote in favor of the merger, the Board authorized the filing of a materially

incomplete and misleading Registration Statement on Form S-4 (the “Registration Statement”)

with the SEC. The Registration Statement contains material omissions concerning: (i) the financial

projections for F-Star and Spring Bank, and (ii) the valuation analyses performed by the

Company’s financial advisor, Ladenburg Thalmann & Co. Inc. (“Ladenburg”).

       6.      The shareholder vote will be scheduled in the coming weeks, as the Proposed




                                                 2
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 3 of 18




Transaction is expected to close in 2020 (the “Shareholder Vote”). It is imperative that the

material information that has been omitted from the Registration Statement is disclosed to the

Company’s stockholders prior to the Shareholder Vote so they can properly determine whether

to vote for or against the Proposed Transaction.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, Rule 14a-9, and

Delaware State law. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Spring Bank’s public common stockholders sufficiently in advance of the upcoming Shareholder

Vote or, in the event the Proposed Transaction is consummated, to recover damages resulting from

the Defendants’ misconduct.

                                 JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9. This Court also has jurisdiction over the duty

of candor claim pursuant to 28 U.S.C. § 1367.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r




                                                   3
          Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 4 of 18




Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. The Company maintains its principal executive offices in the District, and

its stock trades on the Nasdaq which is also headquartered in this District. See, e.g., United States

v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                             PARTIES

        11.    Defendant Spring Bank is a Delaware corporation with its principal executive

offices located at 35 Parkwood Drive, Hopkinton, MA 01748. The Company’s common stock

trades on the Nasdaq under the ticker symbol “SBPH.”

        12.    Defendant Martin Driscoll is, and has been at all relevant times, the Chief Executive

Officer and a director of Spring Bank.

        13.    Defendant Scott Smith is, and has been at all relevant times, the Chief Executive

Officer, President, and a director of Spring Bank.

        14.    Defendant David Arkowitz is, and has been at all relevant times, a director of Spring

Bank.

        15.    Defendant Todd Brady is, and has been at all relevant times, a director of Spring

Bank.

        16.    Defendant Timothy Clarkson is, and has been at all relevant times, a director of

Spring Bank.

        17.    Defendant Kurt M. Eichler is, and has been at all relevant times, a director of Spring




                                                  4
           Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 5 of 18




Bank.

        18.     Defendant Pamela Klein is, and has been at all relevant times, a director of Spring

Bank.

        19.     The defendants identified in paragraphs 12 through 18 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Spring Bank, the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

        20.     Spring Bank is a clinical-stage biopharmaceutical company engaged in the

discovery and development of therapeutics using its a small molecule nucleotide platform. The

company is developing its STING product portfolio with its lead clinical product candidate, SB

11285, an intravenously-administered immunotherapeutic agent for the treatment of selected

cancers.

        21.     F-star is a clinical-stage biopharmaceutical company delivering tetravalent

bispecific antibodies for to change the process of cancer therapy. By developing medicines that

seek to block tumor immune evasion, the Company’s goal is to offer patients greater and more

durable benefits than current immuno-oncology treatments.

        22.     On July 29, 2020, Spring Bank authorized the announcement of the Proposed

Transaction. The press release stated in relevant part as follows:

                Spring Bank Pharmaceuticals and F-Star Therapeutics Agree to
                   Combine to Pursue Mission of Creating Next Generation
                                    Immunotherapies

        CHICAGO HOPKINTON, Mass. and CAMBRIDGE, United Kingdom and
        CAMBRIDGE, Mass., July 29, 2020 (GLOBE NEWSWIRE) -- Spring Bank
        Pharmaceuticals, Inc. (Nasdaq: SBPH) (“Spring Bank”), a clinical-stage
        biopharmaceutical company developing novel therapeutics for oncology and



                                                5
    Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 6 of 18




inflammatory diseases, and F-star Therapeutics, Limited (“F-star”), a privately-
held clinical-stage biopharmaceutical company focused on transforming the lives
of patients with cancer through the development of innovative tetravalent bispecific
(mAb2™) antibodies, today announced that the companies have entered into a
definitive share exchange agreement pursuant to which Spring Bank will, subject
to stockholder approval, acquire all of the outstanding share capital of F-star in
exchange for newly issued shares of Spring Bank in an all-stock transaction. The
combined company, operating under the name F-star Therapeutics, Inc., will
advance its immuno-oncology pipeline of multiple tetravalent bispecific antibody
programs, as well as Spring Bank’s STING (STimulator of INterferon Gene)
agonist, SB 11285, currently in a Phase 1/2 clinical trial.

…

About the Proposed Combination

Pursuant to the share exchange agreement, Spring Bank will acquire all of the
outstanding share capital of F-star in exchange for the issuance of newly issued
shares of Spring Bank common stock upon closing, subject to the satisfaction or
waiver of customary closing conditions, including the receipt of the required
approval of the Spring Bank stockholders. On a pro forma basis and assuming that
the proceeds of the concurrent F-star financing will be $25 million, current Spring
Bank equity holders and F-star equity holders will own approximately 38.8% and
61.2%, respectively, of the combined company calculated on a fully diluted basis
using the treasury stock method and, in the case of Spring Bank, excluding out-of-
the-money options and warrants. The actual ownership allocation will be subject to
adjustment based on Spring Bank’s net cash balance at the closing of the
transaction, the actual amount raised in the F-star financing and certain other terms
set forth in the share exchange agreement. Prior to closing, Spring Bank will seek
stockholder approval to effect a reverse stock split of its outstanding common stock
so that the combined company satisfies the continued listing requirements of the
Nasdaq Capital Market.

In addition to retaining equity ownership of the combined company, Spring Bank
stockholders of record as of the close of the combination will have the opportunity
to obtain potential future value in the form of two CVRs associated with Spring
Bank’s ongoing Spring Bank SB 11285 IV clinical program and Spring Bank’s
STING antagonist research platform. Subject to the terms of the first CVR
agreement for the STING agonist clinical program, if one or more strategic
transactions are consummated for SB 11285 by the combined company during a
period that is the longer of one and a half years following the closing of the
combination or one year after the final database lock of the current SB 11285 IV
Phase 1a/1b trial, those equity holders of Spring Bank will receive the greater of
25% of the net proceeds from such transactions or $1.00 per share (on a pre-reverse
split basis), provided that the aggregate net proceeds are at least approximately
$18.0 million. Subject to the terms of the second CVR agreement, if a potential



                                         6
         Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 7 of 18




       development agreement is consummated and one or more strategic transactions are
       consummated for the STING antagonist research platform by the combined
       company during the seven (7)-year period following the closing of the combination,
       those equity holders of Spring Bank will receive 80% of the net proceeds from such
       transactions. If Spring Bank enters into a development agreement for the STING
       antagonist research platform in advance of the closing of the proposed combination,
       Spring Bank may include certain proceeds from such transaction in its net cash
       calculation.

       The Spring Bank directors and officers have signed support agreements committing
       them to vote in favor of the transaction. These same parties, as well F-star’s key
       equity holders, directors and officers, have signed lock-up agreements restricting
       transfers of the combined company’s stock (except as to any shares purchased by
       such holders in the financing closing immediately prior to the business
       combination) for 180 days post-closing.

       The transaction has been approved by the boards of directors of both companies
       and the equity holders of F-star, who have signed the share exchange agreement.
       The combined company will be headquartered out of F-star’s existing facilities in
       Cambridge, U.K. and Cambridge, MA. Following closing, which is expected to
       occur in late 2020, Spring Bank will be re-named F-star Therapeutics, Inc. and is
       expected to trade on the Nasdaq Capital Market under the ticker symbol “FSTX”.
       Ladenburg Thalmann & Co. Inc. is acting as exclusive financial advisor and
       Lowenstein Sandler is serving as legal counsel to Spring Bank. Mintz Levin and
       Mills & Reeve are serving as legal counsel to F-star.

       Management and Organization

       Effective as of the closing of the transaction, Eliot Forster, Ph.D., MBA, will be the
       President and Chief Executive Officer of the combined company. Senior members
       of the current F-star and Spring Bank teams will be asked to become a part of the
       key leadership team of the combined company. Martin Driscoll, President and
       Chief Executive Officer of Spring Bank, will not be a member of the leadership
       team of the combined company.

       Effective with the closing of the combination, the board of directors of the
       combined company will initially consist of eight directors. Of the current Spring
       Bank board, David Arkowitz MBA, Todd Brady, M.D., Ph.D. and Pamela Klein,
       M.D., will continue as members of the combined company’s board of directors.

       23.    Piggybacking off the uncertainty of Pandemic, the Proposed Transaction may

inordinately compensate F-star shareholders and reward the Individual Defendants, all at the

expense of the Company’s common stockholders. Therefore, it is imperative that stockholders




                                                7
          Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 8 of 18




receive the material information (discussed in detail below) that Defendants have omitted from the

Registration Statement, which is necessary for stockholders to properly exercise their corporate

suffrage rights and in order to cast an informed vote on the Proposed Transaction.

B. The Registration Statement Omits Certain Material Information

       24.     On August 28, 2020 Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information

concerning the financial analyses conducted by Ladenburg, information which is necessary for

Spring Bank’s stockholders to make an informed decision on how to vote their shares, in violation

of Sections 14(a) and 20(a) of the Exchange Act, and SEC Rule 14a-9.

       25.     First, the Registration Statement omits the financial projections created for the

Company and F-Star. Courts across the country routinely find that the disclosure of financial

projections, especially when relied upon the financial advisor in creating its financial analyses,

constitutes information altering the ‘total mix’ available to stockholders.

       26.     Concerning the omission of F-Star financial projections, this omission is especially

egregious as F-Star is a private company, and so stockholders have no means to evaluate the

adequacy of the Exchange Ratio compared to their current holdings in the Company (which trades

on a public market). Stockholders are instead being asked to dilute their position in the Company,

and to accept a new stake in a pro forma entity containing F-Star. Indeed, without providing these

financial projections, Company stockholders will be in the dark about the projected returns from

their new holdings in F-Star. Further, they will have no bearing as to how Ladenburg calculated




                                                 8
          Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 9 of 18




F-Star’s implied equity value which fundamentally touches and concerns the fairness of the

Exchange Ratio. There is perhaps nothing more relevant to a vote on whether or not to approve a

merger than the earnings picture of the acquiring company, at least to the stockholder of the

company being acquired.

       27.     Similarly, the Registration Statement omits the financial projections concerning the

Company. Here, management and Ladenburg have meaningful insight into the Company’s

financial future that the market does not. By example, if projections for Spring Bank for 2021 were

to reveal a tremendous decrease in cash flows, stockholders would be more apt to vote in favor of

the merger, and inversely the same holds true. By choosing to withhold the Company’s projections,

the Board has chosen to blindfold stockholders to fundamental valuation information—given to

its financial advisor and F-Star—and instead, left stockholders out in the dark with only market

data for guidance. This is not a game of poker where a player must conceal his unexposed cards,

the object of a Registration Statement is to put all one’s cards on the table face-up. In this case

only some of the cards were exposed—the others were concealed—and so must be disclosed.

       28.     In order to correct these material omissions, to the extent the data is readily

available and up to the years created, Defendants must disclose for both companies: (i) Total

Revenues; (ii) Total Expenses; (iii) Net Income/Loss; (iv) Cash Flows; and (v) Dividends. Failure

to do so will result in shareholders not having all material information available, and should the

merger be consummated, will cause shareholders to lose the intrinsic value of their shares.

       29.     Second, the Registration Statement misleading states or omits material information

regarding the analyses performed by Ladenburg in rendering its fairness opinion. Considering

there is no current public market for F-Star stock, this information is even more important.

       30.     With respect to the Implied Equity Value for F-Star of approximately $60 million,




                                                9
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 10 of 18




the Registration Statement fails to disclose how Ladenburg calculated the implied purchase price

per share of F-Star common stock. As the F-Star does not trade in the public domain the

Registration Statement also fails to state Ladenburg’s bases for assuming that the this was a

reasonable method of calculating the Implied Equity Value for comparison purposes, and the

reasons for not selecting another method, such as utilizing the F-Star’s financial projections. This

is all the more important as the Implied Equity Value is also utilized for the Implied Total

Enterprise Value, both of which are used for comparison purposes in Ladenburg’s financial

analyes.

          31.   With respect to the Analysis of Selected Initial Public Offering Transactions, the

Registration Statement must disclose: (i) the bases for selecting each company observed; and (ii)

all other inputs and assumptions underlying the calculated range of implied total equity values for

F-Star.

          32.   With respect to the Analysis of Selected Precedent M&A Transactions, the

Registration Statement must disclose: (i) the bases for selecting each transaction observed; and (ii)

all other inputs and assumptions underlying the calculated range of implied total equity values for

F-Star.

          33.   Lastly, the Registration Statement fails to provide any financial analyses conducted

on the Company and omits what, if any, were created. All the financial analyses conducted on the

Company must be disclosed.

          34.   Fairness opinions are fundamental to the M&A process and is ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost important

that stockholders have analyses available—such as those omitted here—to determine whether




                                                 10
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 11 of 18




those metrics are reasonable, or whether they were unreasonably selected in order to obtain a

finding of fairness. In valuing transactions such as these, it becomes all the more critical. As one

highly respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine how to vote they need access to

the above information, and the omission of these metrics makes each financial analysis identified

inherently misleading.

       35.      In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote his shares, and he is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                11
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 12 of 18




                                             COUNT I

           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.   The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted

information.

          40.   Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common stockholders’ support for the Proposed Transaction.                Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the valuation analyses performed by




                                                 12
          Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 13 of 18




Ladenburg in support of its fairness opinion.

       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s stockholders although they could have done so without

extraordinary effort.

       42.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction; indeed, the Registration Statement states that

Ladenburg reviewed and discussed its financial analysis with the Board, and further states that the

Board considered the financial analysis provided by Ladenburg, as well as the fairness opinion and

the assumptions made and matters considered in connection therewith. Further, the Individual

Defendants were privy to and had knowledge of the projections for the Company and the details

surrounding the process leading up to the signing of the Exchange Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Registration Statement, rendering the sections of the Registration

Statement identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Ladenburg’s analysis in connection with their




                                                  13
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 14 of 18




receipt of the fairness opinions, question Ladenburg as to its derivation of fairness, and be

particularly attentive to the procedures followed in preparing the Registration Statement and

review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

          43.   The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information

from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Exchange Agreement and preparation and review of the Company’s financial projections.

          44.   Spring Bank is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Registration Statement.

          45.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy

at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                 14
          Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 15 of 18




       47.     The Individual Defendants acted as controlling persons of Spring Bank within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Spring Bank, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       48.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       50.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Exchange Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 15
            Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 16 of 18




          51.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          52.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

                                            COUNT III

                    (Against the Individual Defendants for Breach of Their
                            Fiduciary Duty of Candor/Disclosure)

          53.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          54.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          55.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Registration Statement did not omit any material information or

contain any materially misleading statements.

          56.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Registration Statement to

be disseminated to Plaintiff and the Company’s other public stockholders.

          57.   The misrepresentations and omissions in the Registration Statement are material,



                                                 16
         Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 17 of 18




and Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied

one of the most critical rights he or she possesses—the right to a fully informed vote—the harm

suffered is an individual and irreparable harm.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




                                                  17
       Case 1:20-cv-07219-CM Document 1 Filed 09/03/20 Page 18 of 18




Dated: September 3, 2020                 MONTEVERDE & ASSOCIATES PC
                                         /s/ Juan E. Monteverde
                                         Juan E. Monteverde (JM-8169)
                                         The Empire State Building
                                         350 Fifth Avenue, Suite 4405
                                         New York, NY 10118
                                         Tel:(212) 971-1341
                                         Fax:(212) 202-7880
                                         Email: jmonteverde@monteverdelaw.com

                                         Attorneys for Plaintiff




                                    18
